department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date january uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action le t t e r cg - catalog number in accordance with code sec_61 c we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments i sec_1 sincerely acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b state c individual d title e title f organization g organization h program x date y dollar amount z dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues are your services commercial in nature and do they serve a substantial non exempt_purpose yes for the reasons described below are you operating exclusively for exempt purposes as described in sec_501 c of the internal_revenue_code no for the reasons stated below facts you incorporated on x pursuant to the provisions of the non-profit laws in the state of b you incorporated for charitable and educational_purposes and letter cg catalog number 47630w to instruct church and charity employees and volunteers with respect to sound fundraising practices to conduct and publish research with respect to the efficiency of charities to contribute funds to organization's exempt from tax under sec_501 c to engage in other charitable and educational activity as determined by the board_of directors you are governed by a board_of six directors and two officers your two officers are former officers at_f f is a for-profit company that offers charitable financial planning products manages donor_advised_fund accounts and provides administrative services for charitable projects presently none of your officers or directors are members or officers of f although your articles of incorporation state you shall not have members your statement of revenues and expenses reported membership fees as your primary income source for an annual membership fee of y dollars your members receive a book d and its accompanying cd and flash drive another book e and a dvd describing h a technique for fundraising the cost of annual membership also includes four hours of instruction and newsletters for members during the year d and e are authored by c your president the annual membership fee was determined by the costs a third party publisher charges to you for the books and materials the books and materials are available to non-members at a charge above the cost to produce the materials the purpose of charging a higher fee to non-members is to cover the costs of the materials and to encourage people to join instead of purchasing the materials separately you explained by joining a member shall not only receive the materials free of charge he shall also provide a contribution towards you receive newsletters and benefit from the educational training and programs you offer to members c has the copyrights to the materials you use you stated that c does not charge you a fee and has given you a royalty-free license for using the copyright materials there is no written_agreement between you and c for using the copyright materials you provided copies of the two books d and e written by c although c was the author f was named as the copyright owner you explained that c is no longer an officer of f and the copyright of e was assigned back to c when cleft f you explained there is no written documentation of the copyright transfer future editions of e will name c as the copyright owner the given purpose in the foreword portion of e is to provide philanthropy development training to a cadre of members of g g is an association of members who are primarily letter cg catalog number 47630w financial service professionals the book explains that g is an essential marketing arm of f the content of the book provides information about philanthropy and establishing charitable projects or foundations at_f e also describes the charitable financial planning products available at_f the foreword further explains that upon completion of both practicum and academic success a certificate in philanthropic development is awarded despite the content in e you state that you do not train or certify financial advisors that provide similar services as the philanthropy development consultants who market products for f although e discusses the advantages of establishing charitable projects and foundations at_f you claim you are completely unrelated to f you are not taking over the training activities of f nor are you assuming any activities or assets of f you also explained that the copy of e that was provided is an older version the reprint will not include the chapter on setting up donor_advised_fund accounts at_f or at any affiliated organization no further details were provided on the reprinted current version the dvd you provide to members is instruction on a fund raising compensation plan called h h was described as setting aside a predetermined percentage up to of funds raised into a special account the funds in the account are used to pay for professional fundraising purposes h is also promoted in e as a service or product used by f e further explains that hallows of money raised for charity can be held for hourly compensation in a special escrow account your fundraising training will cover the material in the books and in the accompanying cd you intend to present information on how to as well as helping to design and implement fl lndraising programs for your members non-members are also welcome at the training sessions in addition to the books and dvd members receive assistance from you in developing and implementing fund raising programs you provided a sample agreement for fund raising training and planning your obligations under this fund raising agreement are to provide a growing cadre of financial assistants who are both trained and motivated to raise funds for your clients projects and programs compensation to you will be of the net value of the funds raised the is calculated before deducting the amount put into the escrow agreement for h your client must also pay for your travel and per_diem for a minimum initial contribution of z dollars an individual can apply to you to begin a project you will help recruit train and motivate a growing cadre of people ready to raise funds for all appealing charitable projects you submitted a sample copy of an letter cg catalog number 47630w application to begin a project at your organization this application explains that all contributions to the project will be entirely under your authority you train and provide a project manager whose tenure is completely under the authority of you your services also include training a cadre of people who can assist in the operations of a member's charity along with the above you have generated six newsletters the topics of those newsletters have been the magic ofthe h the magic of the financial professional h - legal opinion helping a charity reach financial goals s motivating direct solicitation levels revolving loan fund and the importance of endowment when asked you stated the revolving loan fund is an idea that waits irs approval and the setting aside of funds and that there was no agreement at this time no further details were provided the only revenue you have projected is from membership fees you list two primary expenses - professional fees and other which includes travel conference and other fees associated with educating and training organizations through the us on fundraising methods you did not further elaborate on who would be in receipt of the professional fees however you did indicate that going forward you may have contractual agreements with members to provide services including reasonable payments for assistance in the design and implementation of fund raising programs law section s01 c of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for charitable scientific or testing for public safety among other purposes sec_1 s01 c -1 c ofthe income_tax regulations provide that an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in section s01 c it is not so operated if more than an insubstantial part of its activities do not further those purposes sec_1 s01 c -1 c of the regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals letter cg catalog number 47630w sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it further states that lito meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests in revrul_69_528 1969_2_cb_127 an organization that was regularly carrying out an investment service business that would be an unrelated_trade_or_business if carried on by any exempt_organization on whose behalf the organization operated was not found to be exempt under sec_501 c the organization was formed to provide investment services on a fee basis exclusively to organizations exempt from federal_income_tax under sec_501 c of the code it receives funds from the participating exempt_organizations invests in common stocks reinvests income and realized appreciation and upon request liquidates a participant's interest and distributes the proceeds to the participant in revrul_71_529 1971_2_cb_234 a nonprofit organization that provided assistance in the management of participating colleges' and universities' endowment or investment funds for a charge substantially below cost qualified for exemption under sec_501 c of the code revenue_ruling distinguished in revrul_72_369 1972_2_cb_245 an organization that was formed to provide managerial and consulting services at cost to unrelated exempt_organizations was not found to be exempt under sec_501 revenue_ruling distinguished in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 c because its activities constituted the conduct_of_a_trade_or_business that was ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were se tion letter cg catalog number 47630w c exempt_organizations in living faith inc v commissioner t c m aff'd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 c the appellate court stated the factors that the court relied upon to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses the prices set by the organization were based upon pricing formulas common in retail food businesses the organization utilized promotional material and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions application of law you are not described in sec_501 c of the internal_revenue_code because you are not operated for a c purpose but rather in a commercial manner your consulting management products and fund raising services and fee structure are similar to the services provided by commercial businesses your operations are similar to f a related for profit entity you also use the same training materials that promote f products resulting in more than insubstantial private benefit these services demonstrate more than an insubstantial part of your operations do not further exempt purposes as described in sec_1 c -1 c of the regulations yoli publish and distribute materials for a fee that are owned by your president c although you claim to be no longer associated with f your services and products are similar to and in competition with f c a former officer at_f has written the books that train professionals who market f products the book you provide to members and non- members e also promotes the fundraising plan h that is used by both you and f although you claim c does not charge you a fee there is no written documentation or agreement to demonstrate this arrangement does not allow net_earnings to inure to c which prevents you from qualifying for exemption per sec_1 c -1 c of the regulations sec_1 c -1 d ii provides an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private letter cg catalog number 47630w interest you have failed to establish how your commercial operations to recruit train and motivate a growing cadre of people that provide management consulting and fund raising services serves a public rather than a private interest further you have failed to establish earnings will not inure to c either directly or indirectly through f similar to the organization described in revrul_69_528 you are carrying_on_a_trade_or_business you characterize your materials and services as free to members however your membership fees are determined by the cost you incur to provide services and published materials you also make your products and services available for sale to the general_public above cost thus you are providing services to members at cost while non members pay higher charges for the same services you differ from the organization described in revrul_71_529 because your managerial and consulting services are not priced to provide assistance substantially below cost you are similar to the organization described in revrul_72_369 as you are providing services to unrelated exempt_organizations under c at cost similar to the organization in better business bureau of washington you operate with an underlying commercial motive this is a substantial non exempt_purpose disqualifying you from exemption similar to the organization in b s w group your primary objective appears to be not charitable or educational but commercial your sole projected source_of_income is fees - both from members and non-members from the sale of your books and materials you are charging prices that are at or above cost - not below your activities are promoted to any organization or individual interested in fundraising you have been unable to substantiate that your activities are not conducted in a commercial manner like the organization in living faith inc v commissioner you sell goods and services to the public including your instructional course and fund raising plan h in direct competition with other for-profit entities offering similar products including f similar to the factors outlined in the ruling you set prices to cover costs offering memberships as incentives to receive your products and services your materials promote the products and services of c f and h you market your plans and have no projections for charitable_contributions applicant's position it is your contention that your programs are educational in nature and help further exempt purposes as described under sec_501 c of the code service response to applicant's position although you provide instruction on fundraising your consulting management and fundraising services are more than an insubstantial part of your operations and are letter cg catalog number 47630w structured in a nonexempt commercial manner like the organization in better business bureau of washington supra a substantial part of your activities consists of a non-exempt purpose that precludes exemption conclusion because you are operating for non-exempt commercial purposes and in furtherance of private rather than public interest you do not meet the operational_test as described in sec_1 c -1 c of the regulations and therefore do not qualify for exemption under sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts item must be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best ofmy know edge and belief the statement contains al relevant facts and such facts are true correct and complete the declaration must be signed by one of your officers or trustees with personal knowledge of the facts your protest will be considered incomplete without this statement if your representative submits a protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication letter cg catalog number 47630w practice_before_the_irs and power ofattorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely kenneth corbin acting director exempt_organizations letter cg catalog number 47630w
